IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-20082
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GUANGQIU TIAN,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-352-2
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Guangqiu Tian appeals his sentence following his conviction

for participating in a conspiracy involving the transportation

and harboring of aliens.    Tian argues that there was insufficient

evidence allowing the district court to hold him accountable for

the number of aliens transported by other drivers within the

conspiracy and that his offense level should not have been

increased by three under U.S.S.G. § 2L1.1(b)(2)(A).

     We review the district court’s application of the Sentencing

Guidelines de novo and its findings of facts for clear error.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20082
                               -2-

United States v. Claiborne, 132 F.3d 253, 254 (5th Cir. 1998).

A factual finding is not clearly erroneous if it is plausible in

light of the record read as a whole.   United States v. Watson,

966 F.2d 161, 162 (5th Cir. 1992).   Our review of the record

reveals that there was sufficient support for the district

court’s determination that Tian was accountable for the

transportation and harboring of at least six aliens and that the

three level enhancement under U.S.S.G. § 2L1.1(b)(2)(A) was not

clear error.

     AFFIRMED.